Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00009-CV

                                   DAVE & BUSTER’S INC.,
                                         Appellant

                                                 v.

                                       Sammy SHALABI,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 388436
                        Honorable David J. Rodriguez, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We tax
costs of court against the party that incurred them. See TEX. R. APP. P. 43.4. Each party shall bear
their own attorney’s fees.

       SIGNED January 29, 2014.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice